ORDER

Lynda B. Ellison (“Ellison”) moves without opposition for reconsideration of the *929court order dismissing her petition for review for failure to file the appendix. On December 4, 2002, the court issued an order dismissing Ellison’s petition. Later that day, the court received Ellison’s appendix in the mail. Ellison’s appendix did not contain a copy of the certified list, and therefore could not be filed. Ellison now submits an amended appendix with this motion, and requests leave to file the amended appendix out of time.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Ellison’s motion for reconsideration is granted.
(2) The December 4, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Leave to file the amended appendix is granted.